Citation Nr: 0712597	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-40 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to restoration of a 100 percent rating for 
prostate cancer, to include whether a rating higher than 60 
percent is warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.  

A January 2003 rating decision of the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO) 
proposed to reduce the veteran's 100 percent rating for his 
prostate cancer to 40 percent under the provisions of 38 
C.F.R. § 3.105(e).  A September 2003 RO decision formally 
reduced his rating to 60 percent.  He appealed to the Board 
of Veterans' Appeals (Board), contesting the reduction and, 
in the alternative, requesting a rating higher than 60 
percent.

In December 2006, he submitted additional evidence, and RO 
consideration of that evidence was waived in his 
representative's written argument in April 2007.  38 C.F.R. § 
20.1304.


FINDING OF FACT

Since completing the therapeutic treatment regimen for 
prostate cancer, the veteran has had no local recurrence or 
metastasis; his residual symptoms of voiding dysfunction are 
manifested by considerable urine leakage requiring the use of 
multiple pads during the day; he does not have renal 
dysfunction; and there is no showing that his disability 
involves such an unusual or exceptional disability picture as 
to warrant evaluation on an extra-schedular basis.


CONCLUSIONS OF LAW

1.  The criteria are not met for restoration of the 100 
percent rating for prostate cancer.  38 U.S.C.A. §§ 1155, 
5107 (West & Supp. 2005); 38 C.F.R. §§ 3.102, 3.105(e), 
4.115a, 4.115b, Diagnostic Code 7528 (2006).

2.  The criteria are not met for a rating higher than 60 
percent for prostate cancer.  38 U.S.C.A. §§ 1155, 5107 (West 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 4.115a, 4.115b, 
Diagnostic Code 7528 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

The VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.

In letters dated in December 2001, April 2006, and August 
2006, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided to the 
veteran in April 2006 and August 2006.  In a response, 
received in August 2006, the veteran stated he did not have 
additional evidence to submit.  Accordingly, the VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notices were provided prior to the 
appealed AOJ decisions in keeping with Pelegrini.  Although 
notice with respect to the veteran's appeal of the downstream 
issue of entitlement to higher initial ratings was not 
provided until April 2006, the holding in Pelegrini indicated 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to content-complying notice.  Thus, the timing of 
the notice with respect to that claim does not nullify the 
rating action upon which this appeal is based and the veteran 
was not prejudiced by the post-AOJ decision notice because he 
was given sufficient time to submit and/or identify any and 
all evidence necessary to substantiate the claim.  As such, 
the notification requirements of the VCAA have been satisfied 
as to timing as well as content.

The VA has complied with the VA's duty to assist by aiding 
the veteran in obtaining evidence, affording him physical 
examinations, obtaining medical opinions as to the etiology 
and severity of his prostate cancer, and by affording him the 
opportunity to give testimony before the Board.  It appears 
that all known and available records relevant to the issues 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran has not contended 
otherwise.  

The reduction in the veteran's disability evaluation was made 
in compliance with 38 C.F.R. § 3.105(e).  He received proper 
notice of the intent to reduce his rating and was given an 
opportunity to contest it before this actually occurred, 
including by submitting medical evidence showing a reduction 
was not warranted and having a hearing on the matter.  He 
elected a decision review officer conference which was 
accomplished in January 2005.  From a purely procedural 
standpoint, the steps taken to reduce the rating under this 
regulation were appropriate.

B.  Analysis

Since the RO followed the proper steps for reducing the 
rating insofar as notice to the veteran, opportunity to be 
heard, etc., and based its decision on probative medical and 
other evidence of record, the RO did not impermissibly shift 
the burden of proof to the veteran to show that his 
disability had increased (as opposed to the RO showing that 
it was not as severe), except when determining whether he is 
now entitled to a rating higher than 60 percent.  So the RO's 
decision to reduce his rating is not void ab initio.  See 
Kitchens v. Brown, 7 Vet. App. 320, 324- 25 (1995), citing 38 
C.F.R. § 3.344. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

As the veteran's claims for increase arise from disagreement 
with the rating assigned following the original claim for 
service connection, consideration has been given to the 
question of whether the application of "staged ratings" is 
appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  38 C.F.R. § 4.115a.

Prostate gland injuries, infections, hypertrophy and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.
A 100 percent rating is warranted for malignant neoplasms of 
the genitourinary system.  Note: Following cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, rate as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.

The veteran was granted service connection for prostate 
cancer based on presumptive exposure to Agent Orange during 
his service in Vietnam; and assigned a 100 percent evaluation 
from November 20, 2001, to November 31, 2003, and 60 percent 
thereafter.  The veteran contends that his 100 percent rating 
should not have been reduced, and he is entitled to a rating 
higher than 60 percent.  He notes that he has a severe 
voiding problem, manifested by considerable urine leakage 
requiring the use of multiple pads during the day.  He notes 
that this problem has caused him severe anxiety and 
depression which also greatly affects his daily functioning.  

Reports from private doctors show that, the veteran was 
diagnosed with prostate cancer in September 2001, underwent a 
radical prostatectomy in October 2001, and received radiation 
therapy through February 2002.  There is no indication from 
the medical evidence that the cancer recurred following 
surgery and radiation therapy.  Subsequent medical records, 
such as a private progress note dated in May 2006 noted no 
reoccurrence of the veteran's cancer.  Prostate-specific 
antigen (PSA) tests conducted in November 2005 and May 2006 
were normal.  Accordingly, absent a malignancy of the 
genitourinary system, the postoperative residuals of the 
prostatectomy are rated based on voiding dysfunction or renal 
dysfunction, whichever is predominant.  There is no 
indication from the medical evidence that the veteran has 
experienced renal dysfunction since prostate surgery or 
radiation follow-up therapy.  So post-operative residuals of 
prostate cancer, in this case, are rated on voiding 
dysfunction; and the veteran is already rated 60 percent, the 
highest rating possible under voiding dysfunction.  38 C.F.R. 
§ 4.115a, 4.115b, Diagnostic Code 7528.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In the October 2004 statement of the case, 
the RO declined to refer the claim for such consideration.  

The Board finds, as well, that the evidence of record does 
not present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
rating schedular standards and to warrant assignment of an 
increased evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1).  

Consistent with governing criteria pertaining to service- 
connected malignancies of the genitourinary system, the 
veteran had been in receipt of a 100 percent schedular 
evaluation from November 20, 2001, to November 31, 2003.  
Even acknowledging that his service-connected post-operative 
prostate condition markedly interfered with employment during 
this period, he was then appropriately compensated by the 100 
percent schedular evaluation - which, indeed, is the highest 
possible rating.

Statements from his therapist, dated in August 2003 and 
December 2004, noted that the veteran was treated for 
depression and anxiety; and it was recommended that the 
veteran obtain less stressful part time employment.  A 
statement from his employer, in December 2004, indicates that 
the veteran worked three days per week as a registered nurse 
in the operating room at a hospital.  The veteran is not in 
receipt of service connection for any psychiatric disorder.  
The veteran's severe voiding problem also impacts his ability 
to work, however, such impairment has already been 
contemplated by the applicable schedular criteria and does 
not constitute marked interference with employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The RO's action in not referring 
the case for extraschedular consideration was consistent with 
the evidentiary record.  38 C.F.R. § 3.321(b)(1); see Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996).

The preponderance of the evidence is against a rating higher 
than 60 percent from September 2003; there is no doubt to be 
resolved; and the reduction from 100 percent to 60 percent in 
September 2003 was proper.


ORDER

Entitlement to restoration of a 100 percent rating, and to a 
rating higher than 60 percent for the residuals of prostate 
cancer is denied.







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


